Exhibit 10.1

 



ACKNOWLEDGMENT OF EXERCISE OF SECOND EXTENSION TERM OPTION AND SECOND
EXTENSION TERM COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF EXERCISE OF SECOND EXTENSION TERM OPTION AND SECOND
EXTENSION TERM COMMENCEMENT DATE is made as of this 26th day of April, 2019,
between ARE-MARYLAND NO. 46, LLC, a Delaware limited liability company
(“Landlord”), and NOVAVAX, INC., a Delaware corporation (“Tenant”), and is
attached to and made a part of the Fifth Amendment to Lease Agreement dated as
of January 16, 2019 (“Fifth Amendment”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease (as defined in the Fifth Amendment).

 

Landlord and Tenant hereby acknowledge and agree that Tenant has exercised the
Second Extension Term Option, the commencement date of the Second Extension Term
is February 1, 2020, and the expiration date of the Base Term of the Lease shall
be midnight on January 31, 2024. In case of a conflict between the terms of the
Lease and the terms of this Acknowledgement, this Acknowledgement shall control
for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
EXERCISE OF SECOND EXTENSION TERM OPTION AND SECOND EXTENSION TERM COMMENCEMENT
DATE under seal to be effective on the date first above written.

 

  TENANT:       NOVAVAX, INC,   a Delaware corporation           By: /s/ John A.
Herrmann III         (SEAL)   Name: John A. Herrmann III   Title: SVP, General
Counsel



 

 

  LANDLORD:       ARE- MARYLAND NO. 46, LLC,   a Delaware limited liability
company           By: Alexandria Real Estate Equities, L.P.,     a Delaware
limited partnership,     managing member             By: ARE-QRS CORP.,       a
Maryland corporation,       general partner

 

 

  By: /s/ Jennifer Banks       (SEAL)   Name: Jennifer Banks   Title: Co-Chief
Operating Officer & General Counsel

 

 

 



 

[footer.jpg] 

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

 



 

